Title: To John Adams from William Lee, 9 April 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Apl. 9th. 1780
     
     I thank you for your favor of the 2d. instant. The Commission you have is certainly very highly important and Honorable, and I doubt not of your executing it properly; taking care that the shafts of envy and malice, which have already began to show themselves, shall not divert your attention from the great object you have in view, which I have no reason to think at present will be speedily accomplish’d.
     The well known chicane and duplicity of our Enemies will surely well warrant a fix’d determination not to treat on the most trivial point unless it is in writing.
     The Buccaneering expedition I meant, is that preparing under Fullarton. I understand it is to be composed of about 1000 Soldiers and 3 Ships of 40 Guns; a French East India prize is already purchased to be fitted out for this purpose.
     You say very truely that, “when a Society gets disturb’d, Men of great Talents and great Qualities are always found or made,” for it is certain that there are always in the World, many more great Men, than great Occasions; but the first Architect that ever liv’d cou’d not erect a tolerable edifice, with rotten Straw only. The whole mass of the people in England is too corrupt and putrid to produce anything in the least sound and wholsome from the triffleing fermantation that appears at present, therefore in my opinion, the Irish, tho’ much debauch’d and profligate as to Politics, are much more worthy of attention and assurances of support than the English. Wou’d it not be good Policy in France to have a good stock of muskets and other Military Stores lodged at Dunkirk and other sea Ports ready to throw into England at a short warning if circumstances there should ever require such a measure.
     The West India fleet was lying at St. Helens ready to sail under convoy of Comre. Walsingham the 2d. of April waiting only for a fair wind. It is given out in England that Walsingham who will have 6000 Troops with him is to go first to Africa and then to the W. Indias; but some people suspect that he is going straight to N. America for it is certain that he carrys out the recruits for the several Regiments that are now in N. America.
     I hear that a vessel is arriv’d at Bourdeaux which left America the 2d. of March, will you be so good as to tell me from what port in America she sail’d and what intelligence she brings.
     You will see the declaration of Russia with respect to a Neutrality and her propositions to Holland. Sweden Denmark and Portugal to join her in a League for that purpose; Time must discover what effect this will have on the haughty and wrongheaded islanders.
     With great respect I am at all times Yrs. Adieu
     P.S. We see that the Independence of America was proclaimed publicly by beat of Drum at New Orleans the 19. of August last, therefore I suppose Mr. Jay, must have been received with open Arms at Madrid.
    